NUMBER 13-10-00333-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MATTHEW RIOS,                                                                   Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 24th District Court
                          of De Witt County, Texas.



                           MEMORANDUM OPINION
                Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion Per Curiam

       Appellant, Matthew Rios, attempts to appeal his conviction for manslaughter. The

trial court has certified that this Ais a plea-bargain case, and the defendant has NO right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On June 18, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Upon suggestion of death of appellant’s attorney, Lawrence D. Elliott, the Court

abated the appeal and remanded the cause to the trial court for further proceedings.

The trial court conducted a hearing on August 19, 2010 and made a finding that the

appellant made a knowing waiver of his right to appeal and has no right of appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of October, 2010.




                                              2